73175: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-19263: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73175


Short Caption:TRICARICHI VS. COÖPERATIEVE RABOBANK, U.A.Court:Supreme Court


Related Case(s):82371


Lower Court Case(s):Clark Co. - Eighth Judicial District - A735910Classification:Civil Appeal - General - Other


Disqualifications:PickeringCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/06/2017 / Tanksley, ThomasSP Status:Completed


Oral Argument:01/23/2019 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:01/23/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael A. TricarichiThomas D. Brooks
							(Sperling & Slater)
						Scott F. Hessell
							(Sperling & Slater)
						Mark A. Hutchison
							(Hutchison & Steffen, LLC/Las Vegas)
						Todd L. Moody
							(Hutchison & Steffen, LLC/Las Vegas)
						Todd W. Prall
							(Hutchison & Steffen, LLC/Las Vegas)
						Michael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentCooperative Rabobank, U.A.Chris Paparella
							(Steptoe & Johnson LLP)
						Dan R. Waite
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentSeyfarth Shaw LLPAkke Levin
							(Morris Law Group)
						Ryan M. Lower
							(Morris Law Group)
						Steve L. Morris
							(Morris Law Group)
						


RespondentUtrecht-America Finance Co.Chris Paparella
							(Steptoe & Johnson LLP)
						Dan R. Waite
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


06/02/2017Filing FeeFiling fee due for Appeal.


06/02/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.17-18481




06/02/2017OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Lawyers and Judges


06/02/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.17-18483




06/02/2017Filing FeeE-Payment $250.00 from Michael K. Wall


06/05/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.17-18592




06/06/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley.17-18750




06/09/2017Notice/IncomingFiled Notice of Change of Firm Address (Morris Law Group).17-19082




06/16/2017Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.17-20131




06/22/2017Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.17-20810




06/23/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-20995




07/07/2017Transcript RequestFiled Certificate of No Transcript Request.17-22548




09/19/2017BriefFiled Appellant's Opening Brief.17-31672




09/19/2017AppendixFiled Joint Appendix, Vol. I.17-31673




09/19/2017AppendixFiled Joint Appendix, Vol. II.17-31674




09/19/2017AppendixFiled Joint Appendix, Vol. III, Part 1.17-31675




09/19/2017AppendixFiled Joint Appendix, Vol. III, Part 2.17-31676




09/19/2017AppendixFiled Joint Appendix, Vol. IV.17-31678




09/19/2017AppendixFiled Joint Appendix, Vol. V.17-31681




09/19/2017AppendixFiled Joint Appendix, Vol. VI.17-31680




09/19/2017AppendixFiled Joint Appendix, Vol. VII.17-31682




09/19/2017AppendixFiled Joint Appendix, Vol. VIII.17-31685




09/19/2017AppendixFiled Joint Appendix, Vol. IX.17-31691




10/19/2017BriefFiled Respondents' Cooperatieve Rabobank U.A. and Utrecht-America Finance Co.'s Answering Brief.17-35857




10/20/2017BriefFiled Respondent Seyfarth Shaw LLP's Answering Brief.17-35987




11/20/2017BriefFiled Appellant's Reply Brief.17-39921




11/20/2017AppendixFiled Appellant's Reply Appendix Volume 1.17-39922




11/20/2017Case Status UpdateBriefing Completed/To Screening.


03/29/2018Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.18-12036




08/01/2018Notice/IncomingFiled Respondents Cooperative Rabobank, U.A. and Utrecht-America Finance Co.'s Notice of Available Dates for Oral Argument.18-29493




12/04/2018Order/ProceduralFiled Order Re: Scheduling Oral Argument The 2019 Sothern Nevada will hold oral argument in this matter on January 23, 2019, at 10:30 a.m., in Las Vegas. The argument shall be limited to 30 minutes. (SC).18-907032




01/09/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-01370




01/10/2019BriefFiled Respondent Seyfarth Shaw LLP's Notice of Supplemental Authorities.  (SC)19-01623




01/15/2019BriefFiled Respondents Rabobank and Utrecht's Notice of Supplemental Authorities. (SC)19-02175




01/23/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. SNP19-JH/LS/AS.


03/12/2019Notice/IncomingFiled Notice of Change of Firm Affiliation and Address - Chris Paparella, Esq. (Pro Hac Vice) counsel for respondents.19-11015




05/02/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Stiglich/Silver. Author: Silver, J. Majority: Silver/Hardesty/Stiglich. 135 Nev. Adv. Opn. No. 11. SNP19-JH/LS/AS (SC)19-19263




05/28/2019RemittiturIssued Remittitur. (SC).19-23009




05/28/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


06/17/2019RemittiturFiled Remittitur. Received by District Court Clerk on May 31, 2019. (SC)19-23009





Combined Case View